DANAHY, Acting Chief Judge.
The appellant raises a suppression issue which he preserved for appeal and also challenges two conditions of his order of community control followed by probation. We find no merit in the suppression issue and affirm. As to the challenged conditions of the appellant’s community control and probation, we agree with the appellant on one point.
The order of community control followed by probation requires that the appellant maintain an hourly accounting of all his activities on a daily log. At sentencing, the trial court stated “you have to keep a daily log of your activities.” We agree with the appellant that this does not constitute an oral pronouncement that the appellant maintain an hourly account of his activities on a daily log. Accordingly, we strike the requirement in the order of community control and probation that the appellant maintain an hourly accounting of all of his activities. We do not strike the requirement that the appellant maintain a daily log.
Except as specified herein, the appellant’s judgment and sentence are affirmed.
FRANK and WHATLEY, JJ., concur.